DETAILED ACTION
Applicant’s amendment and arguments filed August 16, 2022 is acknowledged.
	Claims 1, 4, 5, 6, 9, 10, 11, 12, 16, 20, 22, and 23 have been amended.
Claims 3, 7-8, 13, 17-18, and 21 are cancelled as previously indicated.  Claim 24 has been newly added.
Claims 1, 2, 4-6, 9-12, 14-16, 19, 20, and 22-24 are currently pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 16, 2022 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 5, 6, 10-12, 15, 16, 20, 22, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Ekpenyong et al. (hereinafter Ekpenyong2) (U.S. Patent Application Publication # 2019/0123779 A1) in view of Stern-Berkowitz et al. (hereinafter Stern) (U.S. Patent Application Publication # 2020/0260388 A1), and further in view of Loehr et al. (hereinafter Loehr) (U.S. Patent Application Publication # 2017/0093550 A1).
Regarding claims 1, 11, and 22, Ekpenyong2 teaches and discloses a network device (Node B, figure 6) and method for reconfiguring sounding resources, the method comprising: deciding, by a network device (Node B, figure 6), to reconfigure the sounding resources when a terminal device (UE, figure 6) does not need sounding or more capacity is needed ([0003]; “…system capacity may be significantly increased by adaptively reconfiguring the TDD UL/DL configuration in response to fast changes in UL and DL traffic patterns…”; teaches reconfiguration based on a need to increase capacity);
transmitting, by a network device (Node B, figure 6), information on reconfiguring a periodicity of sounding reference signals via a media access control (MAC) layer ([0019]; “…Dynamic variation of the UL/DL configuration affects semi-statically configured UL transmission parameters for Sounding Reference Signal (SRS)…”; [0024]; “the reconfiguration command can be contained in a Medium Access Channel (MAC) control element”; [0040]; teaches “…For SRS transmission, a UE is semi-statically configured…for periodic and/or aperiodic sounding with dedicated parameters, such as an SRS periodicity TSRS…”; [0044]; [0045]; teaches dynamic reconfiguration of the sounding resources/SRS periodicity related to the TDD UL/DL configuration).
However, Ekpenyong2 may not expressly disclose wherein the information on reconfiguring the periodicity of the sounding reference signals comprises a mask, and wherein the reconfiguring the periodicity of the sounding reference signals is performed according to values of bits of the mask.
Nonetheless, in the same field of endeavor, Stern teaches and suggests wherein the terminal device is given authority to reconfigure the periodicity of the sounding reference signals before the information on reconfiguring the periodicity of the sounding reference signals is transmitted by the network device ([0003]; [0048]; teaches the WTRU is permitted to reconfigure the periodicity of the SRS before transmitting the information).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the WTRU is permitted to reconfigure the periodicity of the SRS before transmitting the information as taught by Stern with the method and device for reconfiguring SRS as disclosed by Ekpenyong2 for the purpose of providing reconfiguration of the SRS parameters such as periodicity of the SRS transmission.
However, Ekpenyong2, as modified by Stern, may not expressly disclose wherein the information on reconfiguring the periodicity of the sounding reference signals comprises a mask, and wherein the reconfiguring the periodicity of the sounding reference signals is performed according to values of bits of the mask.
Nonetheless, in the same field of endeavor, Loehr teaches and suggests wherein the information on reconfiguring the periodicity of the sounding reference signals comprises a mask, and wherein the reconfiguring the periodicity of the sounding reference signals is performed according to values of bits of the mask ([0106]; “…each of the bits in the bit -mask is associated to a respective configured downlink component carrier, and indicates its activation state…”; [0172]; teaches using a bit-mask to provide indication of information, such as a value for the reconfiguration of the periodicity of SRS as taught by Ekpenyong2).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate using a bit-mask to provide indication of information as taught by Loehr with the method and device for reconfiguring the periodicity of the SRS as disclosed by Ekpenyong2, as modified by Stern, for the purpose of providing an indication of a state of information, as suggest by Loehr.

Regarding claims 2 and 12, Ekpenyong2, as modified by Stern and Loehr, further teaches and discloses wherein, transmitting the information on reconfiguring the periodicity of the sounding reference signals to the terminal device comprises transmitting the information via a control element of the MAC layer ([0024]; “the reconfiguration command can be contained in a Medium Access Channel (MAC) control element”; [0044]). 

Regarding claims 5 and 15, Ekpenyong2, as modified by Stern and Loehr, further teaches and discloses wherein the method further comprising: receiving, by the network device, the sounding reference signals with a reconfigured periodicity from the terminal device ([0019]; “…Dynamic variation of the UL/DL configuration affects semi-statically configured UL transmission parameters for Sounding Reference Signal (SRS)…”; [0040]; teaches “…For SRS transmission, a UE is semi-statically configured…for periodic and/or aperiodic sounding with dedicated parameters, such as an SRS periodicity TSRS…”; [0047]). 

Regarding claims 6, 16 and 23, Ekpenyong2 teaches and discloses a terminal device (UE, figure 6) and method for reconfiguring sounding resources, the method comprising: receiving, at a terminal device (UE, figure 6), information on reconfiguring a periodicity of sounding reference signals from a network device (Node B, figure 6) via the media access control (MAC) layer; and configuring the periodicity of the sounding reference signals according to the information ([0019]; “…Dynamic variation of the UL/DL configuration affects semi-statically configured UL transmission parameters for Sounding Reference Signal (SRS)…”; [0024]; “the reconfiguration command can be contained in a Medium Access Channel (MAC) control element”; [0040]; teaches “…For SRS transmission, a UE is semi-statically configured…for periodic and/or aperiodic sounding with dedicated parameters, such as an SRS periodicity TSRS…”; [0044]; [0045]; teaches dynamic reconfiguration of the sounding resources/SRS periodicity related to the TDD UL/DL configuration),
wherein the information on reconfiguring the periodicity of the sounding reference signals is received from the network device when the terminal device does not need sounding, or more capacity is needed ([0003]; “…system capacity may be significantly increased by adaptively reconfiguring the TDD UL/DL configuration in response to fast changes in UL and DL traffic patterns…”; teaches reconfiguration based on a need to increase capacity); and 
reconfiguring, by the terminal device, the periodicity of the sounding reference signals according to the information ([0019]; “…Dynamic variation of the UL/DL configuration affects semi-statically configured UL transmission parameters for Sounding Reference Signal (SRS)…”; [0024]; “dynamic reconfiguration”; [0040]; teaches “…For SRS transmission, a UE is semi-statically configured by RRC signaling for periodic and/or aperiodic sounding with dedicated parameters, such as an SRS periodicity TSRS…”; [0045]; teaches dynamic reconfiguration of the sounding resources/SRS periodicity related to the TDD UL/DL configuration).
However, Ekpenyong2 may not expressly disclose wherein the terminal device is given authority to reconfigure the periodicity of the sounding reference signals before the information on reconfiguring the periodicity of the sounding reference signals is transmitted by the network device.
Nonetheless, in the same field of endeavor, Stern teaches and suggests wherein the terminal device is given authority to reconfigure the periodicity of the sounding reference signals before the information on reconfiguring the periodicity of the sounding reference signals is transmitted by the network device ([0003]; [0048]; teaches the WTRU is permitted to reconfigure the periodicity of the SRS before transmitting the information).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the WTRU is permitted to reconfigure the periodicity of the SRS before transmitting the information as taught by Stern with the method and device for reconfiguring SRS as disclosed by Ekpenyong2 for the purpose of providing reconfiguration of the SRS parameters such as periodicity of the SRS transmission.
However, Ekpenyong2, as modified by Stern, discloses the claimed invention, but may not expressly disclose wherein the information on reconfiguring the periodicity of the sounding reference signals comprises a mask, and wherein the reconfiguring the periodicity of the sounding reference signals is performed according to values of bits of the mask.
Nonetheless, in the same field of endeavor, Loehr teaches and suggests wherein the information on reconfiguring the periodicity of the sounding reference signals comprises a mask, and wherein the reconfiguring the periodicity of the sounding reference signals is performed according to values of bits of the mask ([0106]; “…each of the bits in the bit -mask is associated to a respective configured downlink component carrier, and indicates its activation state…”; [0172]; teaches using a bit-mask to provide indication of information, such as a value for the reconfiguration of the periodicity of SRS as taught by Ekpenyong and Papasakellariou2).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate using a bit-mask to provide indication of information as taught by Loehr with the method and device for reconfiguring the periodicity of the SRS as disclosed by Ekpenyong2, as modified by Stern, for the purpose of providing an indication of a state of information, as suggest by Loehr.

Regarding claims 10 and 20, Ekpenyong2, as modified by Stern and Loehr, further teaches and discloses wherein the method further comprising: transmitting the sounding reference signals with a reconfigured periodicity to the network device ([0019]; “…Dynamic variation of the UL/DL configuration affects semi-statically configured UL transmission parameters for Sounding Reference Signal (SRS)…”; [0040]; teaches “…For SRS transmission, a UE is semi-statically configured…for periodic and/or aperiodic sounding with dedicated parameters, such as an SRS periodicity TSRS…”; [0047])2. 

Claims 4, 9, 14, 19, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Ekpenyong et al. (hereinafter Ekpenyong2) (U.S. Patent Application Publication # 2019/0123779 A1) in view of Stern-Berkowitz et al. (hereinafter Stern) (U.S. Patent Application Publication # 2020/0260388 A1) and Loehr et al. (hereinafter Loehr) (U.S. Patent Application Publication # 2017/0093550 A1), and further in view of Tiirola et al. (hereinafter Tiirola) (U.S. Patent Application Publication # 2012/0252474 A1).
Regarding claims 4 and 14, Ekpenyong2, as modified by Stern and Loehr, discloses the claimed invention, but may not expressly disclose wherein the method further comprising: receiving, by the network device, information on confirming reconfiguring the periodicity of the sounding reference signals from the terminal device.
Nonetheless, in the same field of endeavor, Tiirola teaches and suggests receiving, by the network device, information on confirming reconfiguring the periodicity of the sounding reference signals from the terminal device ([0024]; [0026]; [0035]; teaches confirming the SRS configuration including the UE-specific SRS periodicity).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate confirming the SRS configuration including the UE-specific SRS periodicity as taught by Tiirola with the method and device as disclosed by Ekpenyong2, as modified by Stern and Loehr, for the purpose of acknowledging and confirming the SRS information communicated between the eNB and UE.

Regarding claims 9 and 19, Ekpenyong2, as modified by Stern and Loehr, discloses the claimed invention, but may not expressly disclose wherein the method further comprising: transmitting information on confirming reconfiguring the periodicity of sounding reference signals to the network device. 
Nonetheless, in the same field of endeavor, Tiirola teaches and suggests transmitting information on confirming reconfiguring the periodicity of sounding reference signals to the network device ([0024]; [0026]; [0035]; teaches confirming the SRS configuration including the UE-specific SRS periodicity).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate confirming the SRS configuration including the UE-specific SRS periodicity as taught by Tiirola with the method and device as disclosed by Ekpenyong2, as modified by Stern and Loehr, for the purpose of acknowledging and confirming the SRS information communicated between the eNB and UE.

Regarding claim 24, Ekpenyong2, as modified by Stern, Loehr, and Tiirola, discloses the claimed invention, but may not expressly wherein the information on confirming the reconfiguring the periodicity of the sounding reference signals is transmitted to the network device via a hybrid automatic repeat request (HARQ) message.
Nonetheless, Tiirola further teaches and suggests wherein the information on confirming the reconfiguring the periodicity of the sounding reference signals is transmitted to the network device via a hybrid automatic repeat request (HARQ) message ([0035]; teaches confirming utilizing acknowledgement message (ACK/NACK)).

Response to Arguments
Applicant's arguments with respect to claims 1, 2, 4-6, 9-12, 14-16, 19, 20, and 22-24 have been considered but are moot in view of the new ground(s) of rejection as necessitated by Applicant’s amendment. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
P.O. Box 1450
Alexandria, VA 22313-1450
Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUK JIN KANG whose telephone number is (571)270-1771.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on (571) 272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/Suk Jin Kang/
Examiner, Art Unit 2477
September 10, 2022